508 So.2d 520 (1987)
Sherilan Rae MOLER, Appellant/Cross Appellee,
v.
George Preston MOLER, Appellee/Cross Appellant.
No. 4-86-0614.
District Court of Appeal of Florida, Fourth District.
June 10, 1987.
Rehearing Denied July 10, 1987.
David F. Holmes, Slocomb, Ala., for appellant/cross appellee.
Joel L. Kirschbaum of Esler & Kirschbaum, P.A., Fort Lauderdale, for appellee/cross appellant.
LETTS, Judge.
After the entry of a final order of dissolution, the husband successfully argued on rehearing that permanent periodic alimony, in the sum of $1,500 per month, should not *521 have been awarded. As a consequence, the permanent award was set aside and in place thereof rehabilitative alimony for four years, in the same amount, was substituted. The wife now appeals that exchange and we reverse.
This was a long term marriage which produced one child and during which the wife, age 52, did not work. She does not have a college degree, her typing skills are minimal, she has failed the examination to become a real estate salesperson and she suffers from high blood pressure and arthritis. The husband is a college graduate, considerably younger, healthy, and successful, earning $83,000 per year.
This is a classic case in which to award permanent periodic alimony. See Hirst v. Hirst, 452 So.2d 1083 (Fla. 4th DCA 1984), and Linn v. Linn, 464 So.2d 614 (Fla. 4th DCA 1985). Accordingly, and without further discussion, we reverse the first amended final judgment with directions to reinstate the original one which granted permanent periodic alimony.
In all other respects, the cause is affirmed.
REVERSED AND REMANDED.
WALDEN, J., concurs.
STONE, J., dissents without opinion.